 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUAN CARLOS OREGON,                              No. 1:17-cv-00259-DAD-JDP (HC)
12                      Petitioner,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   KELLY SANTORO,                                   PETITION FOR WRIT OF HABEAS
                                                      CORPUS
15                      Respondent.
                                                      (Doc. No. 17)
16

17

18           Petitioner Juan Carlos Oregon is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On February 18, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that the pending petition for federal habeas relief be denied on

23   the merits with respect to each of petitioner’s claims. (Doc. No. 17.) The findings and

24   recommendations were served upon petitioner and contained notice that any objections thereto

25   were to be filed within fourteen (14) days from the date of service of the order. (Id. at 11.) No

26   objections have been filed, and the time in which to do so has now passed.

27   /////

28   /////
                                                      1
 1           In accordance with 28 U.S.C. § 636 (b)(1)(C), the court has conducted a de novo review

 2   of the case. Having carefully reviewed the entire file, the court concludes that the findings and

 3   recommendations are supported by the record and proper analysis.

 4           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 5   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 6   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 7   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 8   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

 9   court issue or deny a certificate of appealability when entering a final order adverse to a

10   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

11   Cir. 1997).

12           If, as here, a court denies a petition for a writ of habeas corpus, the court may only issue a

13   certificate of appealability when “the applicant has made a substantial showing of the denial of a

14   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

15   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

16   should have been resolved in a different manner or that the issues presented were ‘adequate to

17   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

18   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

19           In the present case, the court concludes that petitioner has not made the required

20   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of
21   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

22   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

23   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

24   a certificate of appealability.

25           Accordingly:

26           1.      The findings and recommendations issued on February 18, 2020 (Doc. No. 17), are
27                   adopted in full;

28           2.      The petition for a writ of habeas corpus (Doc. No. 1) is denied;
                                                        2
 1        3.    The court declines to issue a certificate of appealability, and

 2        4.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   March 18, 2020
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
